This is an appeal from an award for fifteen per cent permanent loss of use of claimant’s right arm. The claimant was employed as an executive secretary of the Syracuse Chapter of the American Red Cross. In the evening while proceeding to the Red Cross office in Syracuse she slipped and fell receiving injuries for which the award has been made. She had no specific *712hours, office or place of employment for the performance of her duties. She was required to perform her duties at all hours of the day and many nights of the week, including general supervision. The evidence supports the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.